           Case 2:20-mj-00456-VCF Document 22 Filed 06/16/20 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577 Phone
 5   (702) 388-6261 Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Andrew Lynam
 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                            Case No. 2:20-mj-456-BNW

11                 Plaintiff,                             NOTICE OF FILING EXHIBIT OF
                                                          LETTERS OF SUPPORT
12          v.

13   ANDREW LYNAM,

14                 Defendant.

15
16          The Defendant Andrew Lynam, through his counsel, Assistant Federal Public Defender
17   Sylvia A. Irvin, submits this Notice of Filing Exhibit and supporting letters for this Court’s
18   review in preparation for the detention hearing scheduled for today, June 16, 2020, at 1:30pm.
19          Cumulative Exhibit 1: Letters of Support from Family and Friends
20          DATED this 16th day of June, 2020.
21                                                  RENE L. VALLADARES
                                                    Federal Public Defender
22
23                                            By: /s/ Sylvia A. Irvin
                                                  SYLVIA A. IRVIN
24                                                Assistant Federal Public Defender
                                                  Attorney for Andrew Lynam
25
26
           Case 2:20-mj-00456-VCF Document 22 Filed 06/16/20 Page 2 of 2




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on June 16, 2020, she served an electronic copy of the above and foregoing
 6   NOTICE OF FILING OF EXHIBIT OF LETTERS OF SUPPORT by electronic service
 7   (ECF) to the person named below:
 8
 9                           NICHOLAS A. TRUTANICH
                             United States Attorney
10                           NICHOLAS DICKINSON
                             Assistant United States Attorney
11                           501 Las Vegas Blvd. South
                             Suite 1100
12                           Las Vegas, NV 89101

13                                                     /s/ Felicia Darensbourg
14                                                     Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
